Title: 31st.
From: Adams, John Quincy
To: 


       Mr. Harris arrived this afternoon from Springfield, but did not bring any further accounts of consequence from that quarter. He saw on the road several of the insurgents who had returned home, sick of their expedition. Bridge and I drank tea at Mrs. Forbes’s, and spent the evening. Mr. and Mrs. Hilliard, Mrs. Willard, and Mrs. Miller were there. After tea, Cards being proposed Mr. Hilliard went his way. We had a rubber of whist, with Mrs. Hilliard and Mrs. Willard; in the midst of which the president made his appearance. He soon went off however. After Cards, we had a dish of music. We play’d on the flute, and Mrs. Hilliard sang a few songs. She has a very good voice, and is by no means ignorant of it. Between nine and ten we escorted Mrs. Willard and Mrs. Miller home, after which, we retired to our Chamber.
      